
	

114 HR 3818 IH: Ending Special National Origin-Based Immigration Programs for Cubans Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3818
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Gosar (for himself, Mr. Brat, Mr. Brooks of Alabama, Mr. DesJarlais, Mr. Franks of Arizona, Mr. Gohmert, Mr. Jones, Mr. King of Iowa, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To repeal the Cuban Adjustment Act, Public Law 89–732, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ending Special National Origin-Based Immigration Programs for Cubans Act of 2015. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)On July 1, 2015, President Obama announced that Cuba and the United States would reopen their embassies and restore diplomatic ties.
 (2)Diplomatic relations between the two countries were formally reestablished July 20, 2015, when the United States and Cuba reopened their respective embassies.
 (3)The International Business Times reported on September 10, 2015, that Texas is on pace this year to set a new record for the number of Cubans trying to enter the United States through the Lone Star State, with about 60 percent more migrants from the island nation making the trip in 2015 compared to one year before..
 (4)The Obama Administration has reestablished relations with Cuba, and that, therefore, the special treatment Cuban nationals receive under the Cuban Adjustment Act, the Immigration and Nationality Act, the Cuban Family Reunification Program and the Wet Foot/Dry Foot policy are no longer applicable and fail the urgent humanitarian reasons and significant public benefit tests.
 (b)Sense of CongressIt is the sense of Congress that Cuban nationals should be treated under the same immigration rules as nationals of other countries with which the United States has diplomatic relations and should not receive preferential treatment.
			3.Repeal of the Cuban Adjustment Act
			(a)Repeals of relevant statutes
 (1)Repeal of limitation on repeal of Cuban Adjustment ActSection 606 of title VI of division C of Public Law 104–208 is repealed. (2)Cuban Adjustment ActPublic Law 89–732 is repealed.
 (b)Effective dateThe repeal made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply only to any alien admitted or paroled into the United States on or after the date of the enactment of this Act.
			4.Certain activities restricted
 No funds, resources, or fees made available to the Secretary of Homeland Security, the Secretary of State, or to any other official of a Federal agency, by this Act or any other Act for any fiscal year, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the memorandum from the Director of United States Immigration and Customs Enforcement entitled Cuban Family Reunification Parole Program dated November 21, 2007 (or any substantially similar policy changes, whether set forth in memorandum, Executive order, regulation, directive, or by other action).
		
